Exhibit 10.43

 

Amendment to Sublease

 

Reference is made to that certain Sublease (the “Agreement”), dated April 16,
2019, between bluebird bio, Inc. (“bluebird bio”) and Aventis Inc. (“Seller”).  

 

This is an amendment (“Amendment”) to the Agreement. To the extent any provision
of this Amendment conflicts with any of the provisions of the Agreement, the
provisions of this Amendment shall govern.  Capitalized terms but not otherwise
defined herein shall have the respective meanings ascribed to such terms in the
Agreement, as applicable.  Except for the amendments made hereby, the above
referenced Agreement remains in full force and effect.  This Amendment is
effective as of April 19, 2019 (the “Amendment Effective Date”).

 

1)

Section 4.02. Base Rent, Additional Rent is hereby amended to include the
following sentence: “All Rental and other sums due and payable to Lessor by
Lessee shall be paid by Lessee to Lessor’s wholly-owned subsidiary, Genzyme
Corporation.”

 

2)

This Amendment, together with the Agreement, constitutes the final, complete and
exclusive statement of the agreement between the parties pertaining to its
subject matter and supersedes any and all prior and contemporaneous
understandings or agreements of the parties with respect thereto.

 

3)

This Amendment may be executed in counterparts, each of which shall constitute
an original, but all of which when taken together shall constitute a single
instrument. Delivery of an executed counterpart of a signature page to this
Amendment by telecopier or other electronic means (e.g., via PDF) shall be
effective delivery of a manually executed counterpart of this Amendment.  

 

[signature page follows]

--------------------------------------------------------------------------------

The parties, acting through their duly authorized representatives, have executed
this Amendment as of the Amendment Effective Date.

 

“Seller”

 

“bluebird bio”

AVENTIS INC.

 

BLUEBIRD BIO, INC.

 

 

 

 

 

By:

/s/ Ashley K. Gross

 

By:

/s/ Jason F. Cole

 

 

 

 

 

Name:

Ashley K. Gross

 

Name:

Jason F. Cole

 

 

 

 

 

Title:

Head Real Estate Facilities and

 

Title:

Chief Operating and Legal Officer

 

Records Mgmt NA

 

 

 

 